         Case 2:19-cr-00013-DLC Document 47 Filed 12/06/19 Page 1 of 20



Colin M. Stephens
SMITH & STEPHENS, P.C.
315 W. Pine
Missoula, MT 59802
Phone: (406) 721-0300
colin@smithstephens.com

     Attorney for Defendant


              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MONTANA
                       MISSOULA DIVISION

UNITED STATES OF AMERICA, Cause No. CR 19-13

               Plaintiff,
                                            DEFENDANT’S SENTENCING
  -vs-                                           MEMORANDUM

FABJAN ALAMETI,

               Defendant.

                              INTRODUCTION

     At the age of 21, Fabjan Alameti (Fabjan) appears before this

Court for sentencing on two Class D federal felony convictions.

Although this Memorandum will continue to highlight the stark

contract between Fabjan’s offenses of conviction and his First

Amendment rights, Fabjan withdraws his objection to the 12 point


                                      -1-
         Case 2:19-cr-00013-DLC Document 47 Filed 12/06/19 Page 2 of 20



offense level increase under U.S.S.G. § 2J1.2(b)(1)(C). As this was

Fabjan’s only objection to the advisory guideline range as calculated in

the final presentence report (PSR), Fabjan agrees the guideline range

set forth in the final PSR is correct.

     As set forth in the PSR, Fabjan’s total adjusted offense level is 23.

He has one criminal history point and is therefore a Criminal History

Category I. Consequently, Fabjan faces an advisory guideline range of

46-57 months. By statute, Fabjan faces a maximum sentence of

imprisonment of 8 years on each count of conviction; these sentences

can run either concurrently1 or consecutively for a total theoretical

statutory maximum of 16 years.

     By statue, Fabjan faces a possible fine of $250,000 on each count.

Under the guidelines, the fine range for each count of conviction is from

$20,000 to $200,000. (PSR ¶ 106). He is also required to pay a $100

special assessment on each count. That assessment is payable

immediately.



     1
      18 U.S.C. § 3584(a) (“Multiple terms of imprisonment imposed at
the same time run concurrently unless the court orders or the statute
mandates that the terms are to run consecutively.”)

                                      -2-
       Case 2:19-cr-00013-DLC Document 47 Filed 12/06/19 Page 3 of 20



     As to probation, the statutes allow the Court to impose a term of

probation of not less than one nor more than five years on each count.

Probation is not available under the guidelines. (PSR ¶ 103).

     Under both the statues and the guidelines, the maximum term of

supervised release is 3 years.

     Absent a mandatory minimum sentence, the driving force behind

all sentencing arguments in this matter are the numerous factors set

forth in 18 U.S.C. § 3553(a) and the need for the Court to impose a

sentence that is “sufficient but not greater than necessary.”

     In light of those factors and the facts in this unique case, Fabjan

appears before the Court for sentencing on December 13, 2019 and

requests this Court impose two sentences of 24 months, concurrent to

each other. Fabjan requests this Court follow that sentence with two

concurrent 3-year terms of supervised release. Finally, Fabjan asks the

Court to affirm that he lacks both the ability to pay a fine (PSR ¶ 94)

and the costs of prosecution (PSR ¶ 107).




                                    -3-
       Case 2:19-cr-00013-DLC Document 47 Filed 12/06/19 Page 4 of 20



                               ARGUMENT

              I. Nature and Circumstances of the Offense

     Lying to the FBI, or any investigative agency for that matter, is a

serious offense. The need for, and emphasis on, truth is more relevant

and necessary than ever in light of recent discussions that we are

(d)evolving into a “post-truth” Orwellian society. Regardless of one’s

feelings on any particular topic or anti-authoritarian bent, the simple

fact is that there is a significant public interest in the criminalization of

lying to government agencies.

     When confronted by FBI agents and asked if he had ever talked

about traveling overseas to fight for ISIS, Fabjan said he had not. He

had talked about it. That was a lie. When asked by agents if he ever

expressed that he wanted to hurt Americans or anyone in the military,

Fabjan said he had not. He had. That, too, was a lie. These are the

two lies to which Fabjan has plead guilty and for which he is to be

sentenced. They are serious crimes.

     What mitigates the severity of the offenses, is the circumstances

under which they arose. The paradox of this case is that if Fabjan had



                                     -4-
       Case 2:19-cr-00013-DLC Document 47 Filed 12/06/19 Page 5 of 20



told the agents the truth, he would likely not be appearing before the

Court for felony sentencing. However reprehensible Fabjan’s thoughts

or comments might appear to either the agents or anyone else, they are

subject to the protection of the First Amendment of the United States

Constitution.

      Fabjan has expressed his remorse to this Court for the crimes of

conviction. He will do so, again, during his sentencing. The

Government’s sentencing memorandum points to certain expressions

Fabjan has made since writing his letter of acceptance of responsibility

to the Court, i.e., the writings on the wall and in a book found in his

cell in Shelby. While these writings may appear to fly in the face of

Fabjan’s acceptance of responsibility, they actually don’t. In his letter

to this Court, Fabjan told the Court that “[s]ometimes I find letting go

of personal desires very difficult maybe it’s a lack of self control. . . .”

(PSR ¶ 44). Again, Fabjan is 21 years old and, again, while phrases

like “Death to Americ [sic]” and “Death to Isreal [sic]” are not to be

found in the lyrics of a Toby Keith song, they are just as protected by

the First Amendment as the lyrics.



                                      -5-
       Case 2:19-cr-00013-DLC Document 47 Filed 12/06/19 Page 6 of 20



     Regarding the nature and circumstances of the offense, this Court

is in the unenviable position of having to separate the kernels of the

actual offense from the chaff of the protected speech. In order to arrive

at a sentence that is sufficient but not greater than necessary, Fabjan

urges this Court not to impose a sentence on what he said to arouse

FBI suspicion, but what he did when confronted by the FBI. Those

actions, i.e., the lies, are offenses of conviction. By contrast, Fabjan’s

exercise of a fundamental constitutional liberty should form no basis

for the sentence beyond the 12-point offense level sanction that has

been applied under U.S.S.G. § 2J1.2(b)(1)(C).

            II. History and Characteristics of the Defendant

     When he committed these offenses, Fabjan was an adrift,

substance using kid who found self-worth and comradery in an on-line

universe. For all of its treasures the internet is, at worst, a giant pit of

garbage. At best, it is an unregulated marketplace of ideas where the

unweary and adrift can easily be targeted and led astray. No longer do

the Holden Caulfields of the world have to engage in Odyssean quests

through New York to get good advice about the world and their place in



                                     -6-
         Case 2:19-cr-00013-DLC Document 47 Filed 12/06/19 Page 7 of 20



it from their former English teacher. These days, the Holden

Caulfields of the world, and there are and always have been many, can

seek easy answers on the internet. However, those answers lack the

depth, profundity, and maturity of that given to the original Holden.

     Among other things, you’ll find that you’re not the first
     person who was ever confused and frightened and even
     sickened by human behavior. You’re by no means alone on
     that score, you’ll be excited and stimulated to know. Many,
     many men have been just as troubled morally and
     spiritually as you are right now. Happily, some of them
     kept records of their troubles. You’ll learn from them – if
     you want to. Just as somebody, if you have something to
     offer, someone will learn something from you. It’s a
     beautiful reciprocal arrangement. And it isn’t education.
     It’s history. It’s poetry.

J.D. Salinger, Catcher in the Rye, pgs 296-297, Little, Brown and

Company, ebook edition 2019.

     For the majority of his life, Fabjan has struggled with his identity

and searched for a culture he never fully knew but wanted to

understand. Fabjan was born in Albania which, according to the Pew

Research Center, has a Muslim population of 79.9%.2 Although his

family moved to the Bronx, New York when he was only one, his family


     2
      https://www.pewforum.org/chart/interactive-data-table-world-mu
slim-population-by-country/

                                      -7-
         Case 2:19-cr-00013-DLC Document 47 Filed 12/06/19 Page 8 of 20



returned to Albania to visit family every summer. (PSR ¶ 65). Like

millions of other immigrants before them, Fabjan’s family moved into a

section of the Bronx that was populated with other immigrants like

themselves. Fabjan’s family, however, was not overly religious. As

Fabjan struggled through is teenage years and early 20s, he turned to a

triumvirate of drugs, the internet, and religion.

     In Graham v. Florida, 560 U.S. 48, 68 (2010), the Supreme Court

continued its recognition that “because juveniles have lessened

culpability they are less deserving of the most severe punishments.”

The United States Sentencing Commission has also cited numerous

neurological research studies that show brain development is not fully

realized in most people until they turn 25 years old, meaning the brain

of a defendant who commits a crime at the age of 21 or 22 is almost as

undeveloped as a 16 or 17-year-old juvenile. United States Sentencing

Commission Report, “Youthful Offenders in the Federal System,” at pgs

6-7.3 Among other things, this relative immaturity in higher order



     3
       Available at:
https://www.ussc.gov/sites/default/files/pdf/research-and-publications/re
search-publications/2017/20170525_youthful-offenders.pdf

                                      -8-
       Case 2:19-cr-00013-DLC Document 47 Filed 12/06/19 Page 9 of 20



brain functioning can contribute to “poor impulse control, diminished

risk avoidance and underdeveloped moral reasoning.” Id. (citations

omitted). Nowhere is the evidence of this cognitive science more

evident than with Fabjan. To his credit, Fabjan recognizes that he

struggles with impulse control. That recognition is expressed to this

Court in his acceptance letter.

      Fabjan does not deny all of the things attributed to him by the

Government. However, those statements only represent a portion of

what he has said. On countless other occasions, Fabjan has made

statements that are contrary to those cited by the Government. In

total, they paint a picture of the conflict and turmoil that exists not

only in Fabjan but in every other adolescent and youthful individuals

who struggle to find their place in the world.

      Another aspect of Fabjan’s characteristics is the need to conform

and accommodate. Throughout his time in Bozeman, Fabjan was often

accompanied by a Confidential Human Source (CHS) who was

reporting back to the FBI. For example, on March 27, 2019, Fabjan

and CHS were discussing Islam. The Government’s discovery



                                    -9-
      Case 2:19-cr-00013-DLC Document 47 Filed 12/06/19 Page 10 of 20



demonstrates how the CHS helped pour gas on the fire of Fabjan’s more

inflammatory statements. On one page of the discovery, there is an

email. The entire email is redacted except for the date (March 15,

2019), the subject line, and the following sentence, “This is now an

issue whereby the CHS cannot be relied upon and is caused [sic] more

harm than good.” Govt. Bate # 4918. Despite this conclusion, the

Government continued to use the CHS to monitor Fabjan.

     The discovery summarizes some conversations between Fabjan

and the CHS. This exchange occurred on March 27, 2019, twelve days

after the email that the CHS had done more harm than good.

     CHS and [Fabjan] discuss Islam. [Fabjan] says most
     [unintelligible] don’t want violence and are about peace.
     CHS says those people are “pussies” until someone walks
     into a Masjid and slaughters their women and children.
     CHS and [Fabjan] walk and talk about religion and [Fabjan]
     says some say they should be brothers with their Jewish
     friends and treat them well. CHS disagrees and says the
     Iman in [REDACTED by undersigned] gave him up, that the
     Iman was talking bad about CHS. CHS says he is defending
     the honor of Islam.

Govt. Bate # 4353.

     In the CHS, Fabjan found a confidant with whom he could discuss

religious topics and ponder the nature of their shared religion. For


                                   -10-
      Case 2:19-cr-00013-DLC Document 47 Filed 12/06/19 Page 11 of 20



example, on March 27, 2019, Fabjan asks the CHS about the murder of

the famed journalist, Jamal Khashoggi. Fabjan tells the CHS that he

saw a video of the Kashoggi getting killed and asks the CHS “if it was

Muslim way to chop him up, instead of shooting him.” Govt. Bate #

4359. Fabjan also asks the CHS if it is a “major sin to smoke weed,

wondering if God would be angry about it.” Id.

     The two discussed Fabjan’s plans, both past and present. Fabjan

told the CHS that he had wanted to go join ISIS but did not have the

money and was too young. Fabjan then told the CHS “that Mohammed

had told him [Fabjan] that he has missed his chance and there’s no

getting in any more.” Govt. Bate # 4354. Fabjan later says his does not

know why he came to Bozeman but thinks it was a good move. When

asked where he sees himself in 10 years, Fabjan responded, “probably

just working, if he is not dead or anything. [Fabjan] says he wants to

get a good place and maybe start a family.” Then, Fabjan and the CHS

talked about “chilling in the car” and “about shoes.” Govt. Bate # 4360.

     Other statements found in the Government’s discovery are:

     “CHS and [Fabjan] discuss Islam being a religion of peace
     and [Fabjan] says peace is for ‘us.’” . . . . . . . . . . Govt. Bate # 4355


                                     -11-
         Case 2:19-cr-00013-DLC Document 47 Filed 12/06/19 Page 12 of 20



     “CHS says they are not the people to go into a church and
     kill people. [Fabjan] says he cannot do something like that . . . Id.

     “CHS asks [Fabjan] if he thinks he will stay in Montana and
     [Fabjan] says hopefully he will. [Fabjan] says he does not
     want to go back to New York and he did nothing there by
     stay home. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Govt. Bate # 4370

     “CHS and [Fabjan] discuss Assad and how he wants power.
     CHS says this country [America] is only interested in
     countries with oil. CHS asks [Fabjan] why ‘they’ are in
     Afghanistan and [Fabjan] says it is rich with money
     resources. CHS says they keep saying it was because of
     9/11. [Fabjan] and CHS discuss oil in Saudi Arabia . . . . . . . . . . . .
      . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Govt. Bate # 4359.

     Earlier, between January 9 and January 16, 2019, Fabjan had

conversations with a CHS.4 Fabjan tells the CHS that he is lost and in

need of advice. Govt. Bate # 118. Fabjan tells the CHS that he was

initially thinking about carrying out an attack on U.S. government

buildings, gay clubs, Jewish Temples or U.S. Army Recruiting Centers.

“However, after doing his own research and talking with other ‘Muslim

brothers,’ [Fabjan] determined that such an attack in the U.S. would be

haram [i.e., sinful or forbidden]. [Fabjan] explained that people in the

U.S. gave him a visa, allowed him to be in their country and gave him


     4
      Counsel is unclear if this is the same CHS that Fabjan spent
time with in Bozeman.

                                             -12-
      Case 2:19-cr-00013-DLC Document 47 Filed 12/06/19 Page 13 of 20



citizenship. He can’t ‘backstab’ them by conducting an attack in the

U.S. After reaching this conclusion, [Fabjan] said he was off that plan

and had a new plan to travel.” Govt. Bate # 116. Shortly after that,

Fabjan moved to Bozeman.

      Viewed in isolation, Fabjan’s thoughts and statements about

hurting Americans, soldiers, gays, and Jews paint only a the Mr. Hyde

version of Fabjan. The discovery paints an equally clear picture of that

there is a Dr. Henry Jekyll that exists within Fabjan, a kid who

recognizes that backstabbing the country that took he and his family

in, would be a sin under the tenets of Islam. The personal history and

characteristics of the person who twice lied to the FBI are those of a

scared, alienated, confused, and conflicted young man. They are not

the characteristics of a devoted zealot bent on violence and

intimidation. In over-vilifying Fabjan, the Government risks

minimizing the risks posed by the true threats to America, both foreign

and domestic.

             III. Respect for the Law and Just Punishment

     A sentence of 24 months will promote respect for the law and will



                                   -13-
      Case 2:19-cr-00013-DLC Document 47 Filed 12/06/19 Page 14 of 20



be a just punishment. By the time he is sentenced, Fabjan will have

already served 8 months and 10 days. An additional 16 months will

serve as a just punishment for the offenses of conviction. It will also

promote respect for the law.

     The Government points to Fabjan’s post-plea activities while in

prison, e.g., apparent continued devotion to ISIS and disrespect for

America and the “feds.” While Fabjan continues to assert his First

Amendment right to political and religious speech, he does not deny

that these expressions could be viewed to reflect a continued disrespect

for the institution of the law. They are not. They are expressions of

frustration at his current situation and exemplify the cognitive science

regarding brain development referenced above.

     Since his arrest, Fabjan has largely been held in solitary

confinement in the Crossroads facility for his own safety. Anecdotally,

the undersigned spoke to a former client who personally witnessed

Fabjan get physically assaulted while in Shelby. That individual

thought the assault was funny and laughed while recounting the tale.

     Under the stress of solitary confinement and living in a confined



                                   -14-
      Case 2:19-cr-00013-DLC Document 47 Filed 12/06/19 Page 15 of 20



space – where the majority of individuals lack Voltaire’s ability to

disapprove of what is said but faith in the right to say it – Fabjan’s

continued acting out and anti-authoritarian expressions are

understandable. While it may concern the Court, an additional 16-

month sentence will serve as just punishment and promote respect for

the law. This sentence will serve to teach Fabjan that there is a critical

legal difference between being free to think and speak your beliefs

versus lying to federal agents about what you have said and thought.

Understanding the difference will help him realize that there is a

balance between retaining individual beliefs and crossing over into

criminal activity. Perhaps more than anything else, Fabjan requires

education on the law to help promote respect for it.

                            IV. Other Factors

     A sentence of 24 months is sufficient deterrence for the offenses of

conviction. 24 months of incarceration is sufficiently punitive to teach

Fabjan the lesson that lying to the FBI is serious and illegal. During

the additional months in prison, it is his hope to further his education,

including religious education. Fabjan still seeks answers to the



                                   -15-
      Case 2:19-cr-00013-DLC Document 47 Filed 12/06/19 Page 16 of 20



questions that he posed to the CHS and with which he still struggles.

In addition to deterrence, these additional months will fulfill the

§ 3553(a) factor that the Court impose a sentence in consideration with

the need to provide Fabjan educational training.

      While education will aid deterrence, it will also protect the public

from future crimes. Supervised release will further protect the public

from future crimes because Fabjan will be under the watchful eye of the

United State Probation Office. Also, no doubt, watching Fabjan closely

will be any number of other government organizations. Fabjan has

been classified as having an ISIS affiliation by the staff at Crossroads

Correctional Facility. The FBI will likely continue either active or

passive monitoring of Fabjan and his electronic correspondence.

Additionally, Fabjan’s ability to travel has been greatly restricted by

inclusion on the “do not fly” list. It is also likely that the recent tragic

events in London will highlight either the reality or myth that

individuals with suspected terrorist ties must be constantly suspected

and supervised.

      It is likely that Fabjan’s life will have changed irreparably and he



                                     -16-
         Case 2:19-cr-00013-DLC Document 47 Filed 12/06/19 Page 17 of 20



faces heightened scrutiny of every action and utterance for the

remainder of his days. That, alone, is a significant deterrent. It is a

significant punishment as well.

                                CONCLUSION

     This case will likely be especially difficult for the Court in

calculating a sentence that is sufficient but not greater than necessary.

Fabjan recognizes that he is requesting a downward variance from the

advisory guideline range. Under the totality of the circumstances of

this case, however, such a variance is reasonable. As it stands, the

advisory guideline range is increased by 12 points beyond the base

offense level.5 Fabjan does not disagree with the application of the

enhancement and recognizes that it is appropriate under the law and

language of the guidelines. However, the facts that give rise to that

permissible enhancement also spread into speech and though that are

among the most sacrosanct in American law, religion and politics.

These factors warrant a downward variance under § 3553(a) despite the

fact that they also serve for an upward increase under the guidelines.


     5
      Were it not for this enhancement, Fabjan would be facing an
advisory guideline range of 4-10 months.

                                      -17-
      Case 2:19-cr-00013-DLC Document 47 Filed 12/06/19 Page 18 of 20



      24 months is a sufficient but not greater than necessary sentence

for Fabjan. This custodial sentence, coupled with restrictive supervised

release, will satisfy all of the § 3553(a) factors in light of the

circumstances of this case and the offenses of conviction.

      Respectfully submitted this 6th day of December 2019.


                                            /s/ Colin M. Stephens
                                            Colin M. Stephens
                                            SMITH & STEPHENS, P.C.
                                            Attorney for Defendant




                                     -18-
       Case 2:19-cr-00013-DLC Document 47 Filed 12/06/19 Page 19 of 20



                   CERTIFICATE OF COMPLIANCE

      Pursuant to LR, I hereby certify that this Sentencing

Memorandum contains 3,353 words, excluding the caption and required

certificates.

      Dated this 6th day of December, 2019.


                                           /s/ Colin M. Stephens
                                           Colin M. Stephens
                                           SMITH & STEPHENS, P.C.
                                           Attorney for Defendant




                                    -19-
        Case 2:19-cr-00013-DLC Document 47 Filed 12/06/19 Page 20 of 20



                           CERTIFICATE OF SERVICE

       I, Colin M. Stephens, do hereby certify that I delivered a true and

correct copy of this Defendant’s Sentencing Memorandum to the

following individuals via the means indicated below.


Jeffrey K. Starnes. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . CM/ECF
Assistant United States Attorney

       Dated this 6th day of December, 2019.

                                                    /s/ Colin M. Stephens
                                                    Colin M. Stephens
                                                    SMITH & STEPHENS, P.C.
                                                    Attorney for Defendant




                                             -20-
